Citation Nr: 1241410	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected hiatal hernia with gastroesophageal reflux (GERD).


(The issue of entitlement to an increased rating for service-connected hiatal hernia with GERD is the subject of a separate Board decision of even date herewith.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984.

These matters come to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability, and also denied entitlement to service connection for a sleep disorder as secondary to the service-connected disability of hiatal hernia with GERD.  In June 2006 and September 2009 the Board remanded these issues for further development.

The record reflects that in September 2011 the Veteran requested dependency compensation for his daughter who is attending school at a university.  This matter has not been adjudicated by the RO and is hereby REFERRED to the RO for appropriate action.



FINDINGS OF FACT

1.  In a July 2000 decision, the Board denied entitlement to service connection for low back disability; the Veteran did not file a motion for reconsideration or appeal the denial to the Court.  

2.  While some of the evidence received since the July 2000 Board decision was not previously submitted to agency decisionmakers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.  

3.  The Veteran does not have a separate medically diagnosed sleep disability.


CONCLUSIONS OF LAW

1.  The evidence received since the final July 2000 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for a lumbar spine disability is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

2.  A sleep disability was not incurred or aggravated during the Veteran's active duty service, nor is a sleep disability that is proximately due to his service-connected hiatal hernia with GERD.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In June 2003 and January 2004 letters, the Veteran was advised of the types of evidence VA would assist in obtaining as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, the June 2003 letter informed the Veteran that new and material evidence was necessary to reopen his low back claim.  The RO provided additional notice in June 2006, subsequent to the initial adjudication in March 2004.  The notification substantially complied with the specificity requirements of Dingess, 19 Vet. App. 473 identifying the five elements of a service connection claim; and Quartuccio, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran was informed of the basis for the prior denial for the service connection claim for a lumbar spine disability and the meaning of the terms "new" and "material" was explained to him.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the June 2006 notice was not provided prior to the initial adjudication in March 2004, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process, and has done so.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The record includes service, private and VA medical/treatment records.  The Veteran's Virtual VA file has been reviewed.  Records from the Social Security Administration (SSA) and medical and other documents regarding a worker's compensation claim have been associated with the claims file.  A negative response was received with respect to the Appeals Management Center's (AMC) request pursuant to the 2009 Board remand for all pertinent VA outpatient treatment records from January 1987 to December 1987.  In March 1994 Our Lady of Lourdes medical center reported that they had no records on the Veteran since 1988.  The report of a 2008 sleep study (requested on remand) has been associated with the claims file.  In addition, record requested pursuant to the June 2011 Board remand, (treatment records since July 2006 from Alexandria VA Medical Center (VAMC) in Pineville, Louisiana, and all treatment records from VAMC Baltimore, Maryland, and VA examination reports dated in February, March, and September 2008, have been obtained and associated with the claims file.  

The record reflects that the Veteran has been afforded VA medical examinations for the matter of a sleep disability therefore the requirements of 38 C.F.R. § 3.159(c)(4) have been met in that regard.  With respect to the Veteran's claim to reopen the service connection claim for a lumbar spine disability, no examination is necessary as the claim is not being reopened.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  Under these circumstances, the Board finds no further action is necessary to assist the Veteran with the claims.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria, Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Petition to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond the competence of the witness).

A claimant may submit an application or claim to reopen a disallowed claim, then VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

The Veteran seeks to reopen the claim for service connection for a lumbar spine disability first denied by the RO in August 1993.  The claim was again before the RO in July 1994 at which time it was determined that no new and material evidence had been submitted to reopen the claim for service connection for back pain.  In September 1996 the claim of entitlement to service connection for back pain was before the Board and remanded for additional development.  In February 1998 the RO again denied the claim for service connection for back pain under a merits analysis.  

In July 2000, the Board affirmed the RO's denial of the claim for a lumbosacral spine disability and determined that there was no competent medical evidence of chronic back disability related to injury during active military service.  This is the last final denial on any basis for this claim.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the July 2000 decision.  The Veteran did not appeal the denial with respect to this claim to the U. S. Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Thus, the Board's July 2000 decision may not be reopened and allowed on the same factual basis.  See King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

Of record at the time of the July 2000 Board decision were the Veteran's service records, which included October 1978 medical examination and history reports for ROTC [Reserve Officers' Training Corps] Cadet, which showed no back complaints or disability on clinical evaluation.  Also included were the October 1984 medical examination and history reports for the Army medical service corps, which shows the Veteran reported having some back and joint pain, but physical examination at that time showed no abnormality of the spine.  

In addition, evidence of record at the time of the July 2000 Board decision included post service records of private medical treatment for back pain and disability.  Such records include records that show that in 1991, 1992 and 1993 the Veteran had back surgery.  A May 1991 MRI (magnetic resonance imaging) of the Veteran's lumbar spine, revealed minimal posterior subluxation of L5 with respect to S1.  A March 15, 1991 initial evaluation noted that on March 2, 1991, the Veteran sustained injury while doing maintenance type work cleaning transmission fluid in a parking lot for approximately 3 hours.  A lot of bending and stooping was required.  Following that he lifted heavy trash bags.  That night he experienced severe back spasm.  The Veteran denied any previous history of back problems or injuries.  Physical examination showed little more than some tenderness of the lumbar spine.  It was noted that x-ray studies of the lumbosacral spine from Baptist Memorial Hospital on March 4th were reviewed and found to be negative.  The clinical impression was lumbar strain/sprain.  A June 1992 record shows surgery for pseudoarthrosis, L5-S1.  

In a September 1993 letter by the Veteran's private physician, Dr. JJD, it was noted that the Veteran had been a patient since March 1991 that he sustained a work related injury on March 2, 1991 and was subsequently found to have a herniated disc.  According to Dr. JJD, disc degeneration was something that occurred gradually over time, and was unrelated to any acute trauma.  It was noted that a MRI prior to surgery showed some degenerative changes at L5-S1, and those degenerative changes preexisted the Veteran's work-related injury.  

Records from Dr. JJD received in March 1994, note the Veteran's continuing back and leg pain from 1991 to 1994.  In March 1992 it was indicated that he was developing a pseudarthrosis, and in June 1992 it was believed that the pseudarthrosis was responsible for some of his ongoing back pain.  In January 1994 it was recorded that the Veteran related involvement in a motor vehicle accident in January 1994.  His complaints included back, neck, and right shoulder pain.  

Southwest Texas Methodist Hospital, in April 1994, submitted copies of medical records for the Veteran in 1992 and 1993.  The copies were essentially duplicative of material previously received.

A July 1996 hearing transcript was also of record at the time of the July 2000 Board decision.  The Veteran testified at the hearing that his back problem occurred when he fell down a steep hill during training at Fort McClellan.  He was hospitalized, x-rays were taken, and he was on profile for no stooping, bending, kneeling or prolonged standing from the second week to the end of the military police course training.  Due to his medical problems he was not allowed to come back on active duty.  He stated that his doctor stated that it would have to be over a period of years for a disc to herniate and degenerate before it actually would rupture so the back problems occurred while the Veteran was on active duty.  Hearing Transcript (Tr.), pp. 4, 5, 6 and 7.  He was found disabled by Social Security Administration in 1993.  He reported that Dr. JJD explained in 1991 that a disc would not rupture just overnight; but over a period of years it would degenerate before it actually herniated or ruptured.  Tr. pp. 12 and 13.

Received in October 1996 were copies of records showing physical therapy for the Veteran in 1992.  An October 1992 evaluation record noted initial evaluation for 6 weeks of physical therapy, at the end of September 1992.  It was recorded that the Veteran reported injury in March 1991 when he slipped and fell while scrubbing a parking lot.  His previous medical history included a motor vehicle accident in 1988 with reported whiplash injury.  

Received in October 1996 was a copy of a letter from Dr. DRG, addressed to the Veteran, and dated October 17, 1996.  The letter was to the effect that Dr. DRG had reviewed the Veteran's appeal through the Army for disability.  It was his medical opinion that the Veteran's injury of 1976 would have been the beginning of the degeneration which was found in his lumbosacral spine area.  That type of problem would take a number of years to show up on testing and certainly does not happen overnight.

Received in March 1997 were copies of records of private medical treatment for the Veteran.  Dr. DRG, in October 1995 noted injury to the Veteran when a car backed over him.  The impressions were cervical radiculopathy and lumbosacral radiculopathy.  In March 1996 there was an impairment evaluation of the Veteran's lumbar and cervical radiculopathy.  It was noted that in October 1995, while working for Circle K, a car backed over the Veteran.  Previous back surgeries in 1991, 1992, and 1993 were noted.  

The Veteran, in a statement in March 1997, reported that in July 1976, during ROTC he fell down a steep slope, and was treated for a twisted left ankle.  In October 1984 he was treated for back and joint pain with medication and all during his tour at Fort McClellan, Alabama, he was on a military profile with no twisting, lifting, stooping, crawling or kneeling, due to back injury and hiatal hernia.  He reported that "[T]his caused the degeneration of my spinal problem."

Copies of records from the South Texas spinal Clinic, received in March 1997, contained many duplicate records from Dr. JJD, and follow the Veteran from March 1991 to September 1994.  Received in April 1997 were copies of records of treatment for the Veteran by Dr. HS in 1996.  Dr. HS noted that the Veteran was first seen in January 1996, following a motor vehicle/pedestrian accident in October 1995.  The Veteran reported being hit in the mid back and left side of the head.

Also received in May 1997 were copies of records from San Antonio Functional Assessment and Restoration Center, showing assessment of the Veteran in 1992.  The October 5, 1992 initial evaluation noted that the Veteran slipped and fell while scrubbing a parking lot in March 1991.  It was also recorded that his medical history included a motor vehicle accident in 1988, with whiplash injury.  The Veteran was to enter a 6-week physical-strengthening program.  

Received in file some time in 1997 were copies of records related to the Veteran's back injury and disability.  The records were from doctors, an insurance company, and a state workers' compensation commission.  The records essentially related to the extent and evaluation of the back injury in March 1991.  An impairment center history and physical August 23, 1993, noted that the Veteran slipped and fell in a Wendy's parking lot in March 1991.  Previous accidents were denied, and a history of the back injury was given.  The records do not address injury in service or prior back disability.  

The Veteran was provided examination and evaluation by Dr. RP in December 1997.  He reported that while at Fort Bliss in 1976 he was on a reconnaissance mission carrying a full pack and rifle when he fell down a hill and sustained an ankle sprain.  He was seen at sick call and x-rays were taken of his ankle and, he believes, his back.  The records were lost, and on his discharge physical he indicated that he had back pain.  Dr. RP noted that in the records available, there was no checkmark in Section 11, indicating the back condition was symptomatic.  The history of the back injury in March 1991 was recited.  The physical examination diagnoses were post-operative lumbar laminectomy and fusion with persistent pain in back with right leg radiculitis; and history of esophagitis and hiatal hernia.

The examiner reported that the Veteran indicated that while in the Army reserve and ROTC he was on short periods of active duty that included parachute landing fall practices and physical training.  He denied any back injury or pain at that time.  He indicated that the time he fell down the slope at Fort Bliss in 1976 was the cause of his pain.  It was Dr. RP's opinion, "within medical degree of certainty," that degeneration may have occurred after discharge from active duty and that the injury sustained in 1976 and the degeneration noted in 1991 "was not directly related.  Therefore, it is least likely than not, that the degeneration of the lumbar spine, as noted by x-ray, was not caused by Active Duty Service."  

In a VA orthopedic examination report dated February 1993, of record at the time of the July 2000 Board decision, the Veteran reported he had back difficulties in service in 1984.  He reported falling down a hill and requiring bed rest and medication.  The diagnoses were postoperative status L5-S1 laminectomy and disk with posterior lateral interbody fusion, and residual postoperative symptoms consisting of lumbosacral discomfort without any clinical evidence of lower extremity neuropathy. 

In May 2003 the Veteran requested that his claim for service connection for a back disability be reopened.  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans, 9 Vet. App. at 285.  Evidence submitted since the July 2000 Board decision includes an April 2005 VA outpatient treatment record that provides an assessment of chronic back pain.  Additionally, private medical reports by Dr. MEH, dated in July 2006 reveal the Veteran was involved in a motor vehicle accident in June 2006; he was rear-ended and experienced pain in his neck and low back.  The impressions, in pertinent part, were motor vehicle accident on June 22, 2006, aggravation of prior low back condition, past history of three lumbar procedures with L5-S1 laminectomy, discectomy with cliff, followed by a second operation in 1992 for non-union when a pedicle screw flatted instrumentation was inserted back in 1993 with hardware removal.  An August 2007 private medical record shows the Veteran presented post motor vehicle accident; he was hit from the side while driving.  The Veteran stated that since the accident he has had pain and tightness in the back of the neck and in the low back.  The diagnosis, in pertinent part, was lumbar sprain.  A September 2007 private orthopedic evaluation shows the Veteran had no new injuries to his neck or back.  The  impression was cervical and lumbar strains (as a result of his accident in August 2007).  

After reviewing the new evidence received of record since the July 2000 Board decision, the Board must conclude that such evidence is cumulative or redundant of evidence of record at the time of that decision.  To the extent that the evidence of record received since the prior final Board decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  The newly received medical evidence, pertinent to this matter, simply shows a medical history and treatment for a back disorder; a known fact since the initial claim for service connection was filed in 1992.  There is no new evidence suggesting a nexus between the Veteran's current lumbar spine disability and any injury or incurrence during active duty service.  The evidence submitted since the July 2000 Board decision does not raise a reasonable possibility of substantiating the claim, and therefore cannot trigger a reopening of the claim.  See generally Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  In sum, the Board is unable to find that new and material evidence has been received to reopen the Veteran's service connection claim for a lumbar spine disability. 

Service Connection - Sleep Disability as Secondary to Hiatal Hernia with GERD

The Veteran is seeking entitlement to service connection for a sleep disability.  Specifically, he contends that he has a sleep disability secondary to his service-connected hiatal hernia with GERD.  He asserts that on a daily basis food gets stuck in his throat and causes severe regurgitation, causing him to wake-up throughout the night.  Historically, an October 1997 rating decision granted service connection for hiatal hernia, effective October 1, 1997 (subsequently the effective date was changed to December 21, 1992).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  However, the Veteran's claim was filed prior to October 10, 2006, and the Board will review the appeal under the pre-October 10, 2006, version which would appear to be more favorable to the Veteran.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West 11 Vet. App. 509, 512 (1998).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board first finds that there is no competent or credible evidence suggesting a sleep disability was manifested during active duty service, nor is there supporting evidence to suggest any continuity of a sleep disability from active duty service to show a nexus to service.  The Veteran does not assert such a direct service connection theory.  Rather, the Veteran advances a theory of secondary service connection.  

The Veteran was afforded a VA examination in August 2006 to examine the respiratory disability that occurs as a sleep disability in the Veteran and to evaluate the sleep disability from the point of view of its relationship to GERD.  The Veteran reported a history of respiratory difficulty at night.  He awakens in the night with wheezing and respiratory distress, and at the same time he also experiences gastroesophageal reflux with heartburn.  He stated that he has to actually get out of bed when he has a sense of acid in his throat.  

The examiner noted that symptoms described by the Veteran are quite different from symptoms of obstructive sleep apnea in which sometimes the subject does not even awaken when he has apneic periods, or if he does awake, he would take some deep breaths and recover rather promptly.  In this case, the Veteran disclosed that he awakes up wheezing and has the sense of GERD at the same time, and the wheezing persists and takes about a half hour for recovery from the respiratory distress.  This is highly suggestive of gastroesophageal reflux with aspiration of stomach acid due to the reflux.  It was further noted that the Veteran has no history of asthma, no CPAP [continuous positive airway pressure], no oxygen, and no inhalers for treatment.  The examiner noted that the Veteran would sometimes have hoarseness after an episode.  The examiner explained that that might suggest the effect of gastric acid being refluxed, aspirated, and irritating his vocal cords at night.  The diagnoses were moderately severe chronic obstructive pulmonary disease and sleep disability with nocturnal respiratory distress, possibly due to GERD with aspiration.

An August 2006 private polysomnogram report reflects that the Veteran underwent a sleep study.  It was noted that the Veteran was a law student who had a history of GERD.  When lying flat he would have a sensation of choking and would wake up and sit up twice per night for this.  The assessment was obstructive sleep apnea; insufficient sleep syndrome; significant elevated arousal index consistent with underlying airway resistant syndrome versus GERD; and brief run of supraventricular tachycardia.  The examiner commented that the Veteran may have several problems that are contributing to his sleepiness.  He is a law student who does not give himself adequate amounts of time to sleep, particularly during the week when he is commuting back and forth to law school and studying.  His insufficient sleep syndrome is due to such inadequate sleep.  His quality of sleep is poor and he has frequent arousals which may be well related to his sleep apnea.  Although his sleep apnea is only mild it is well known that people with mild apnea can still have significant excessive somnolence.  

On October 2006 VA respiratory examination, VA examiner conducted a review of the claims file (this examiner conducted the August 2006 respiratory examination of the Veteran (noted above)) and opined that it is at least as likely as not and probably most likely that the Veteran's service-connected GERD aggravates and causes his sleep disability.  By rationale the examiner noted that as to the timing of the GERD, night episodes are rather common in the disorder because the subject is horizontal and this decreased the gravitational resistance to the reflux of the stomach acid.  It is for this reason the subjects with reflux are counseled to raise the head of their bed and not to eat for about three hours before retiring so that hopefully the stomach contents would have emptied into the small intestine and would not be available for reflux.  However the gastric acid is available.  Thus, it is highly likely that the Veteran with gastric reflux noted on upper GI [gastrointestinal] series x-rays to reach his thoracic inlet would have night time symptoms of reflux and that heartburn that results from it would interfere with his sleep.

In February 2008 the Veteran underwent a VA neurological examination.  He reported a history of difficulty sleeping, which he attributed to gastric reflux.  He reported that he sleeps approximately four hours a night.  He does well during the daytime, but has occasional hypersomnolence.  The diagnosis was normal neurological examination.  It was noted that there was no evidence of narcolepsy.  In general his sleep disorder did not appear especially severe in terms of daytime sequelae.

The Veteran had a VA respiratory/sleep apnea examination in March 2008.  The diagnosis was sleep disturbance/sleep apnea.  The examiner noted that the examination required a medical opinion and review of the claims file, but that he needed a sleep study, which was ordered, and when it is completed he will do an addendum.  In March/April 2008 the Veteran had a VA pulmonary sleep study consult.  The results were that the sleep study was essentially normal.  It was noted that the abnormal sleep architecture and frequent spontaneous arousals may be due to a first night effect.  There was no evidence for sleep disordered breathing or abnormal movements.  

The addendum to the March 2008 VA respiratory/sleep apnea examination was provided in September 2008.  VA examiner noted a review of the claims file.  He reported that the March/April 2008 sleep study was essentially normal.  There was no evidence of sleep disorder, sleep disorder breathing, or abnormal movements.  He opined that the Veteran does have GERD, but he does not have any diagnosed sleep disturbance or sleep apnea condition, and because of that his claimed sleep disturbances are not caused by or as a result of GERD, as there is no diagnosed sleep disturbance present.  

A VA respiratory examination was conducted in July 2010.  The examiner noted that the Veteran's claims file was reviewed, especially related to sleep disturbances or sleep problems.  The examiner discussed the Veteran's pertinent history, complaints, and clinical and special test findings.  The examiner expressly commented that in his opinion there were not enough symptoms to consider as a sleep disability.  The examiner acknowledged that the Veteran would wake up at night due to his GERD, but that his sleep study was completely normal.  The diagnosis was negative sleep disability.

After carefully reviewing the competent evidence, the Board is compelled to conclude that there is no medical diagnosis of a separate sleep disability.  There is no question that the Veteran has some difficulty sleeping when he has attacks of GERD.  Some examiners have also suggested that some sleep difficulty may be due to the time demands he experienced during law school.  The early medical evidence is somewhat confusing in that the examiners would refer to a sleep disturbance.  However, the most probative evidence are the recent sleep studies, medical examinations with opinions which are to the effect that there is no actual sleep disorder present.  This is not to say that the Veteran does not on occasion have difficulty sleeping.  Just as with any illness, sleep may be disturbed to some degree.  However, the medical evidence persuasively shows that there is no actual separate medically diagnosed sleep disability.  

When a claim is filed for entitlement to service connection, whether on a direct basis or as secondary to a service-connected disability, there must be an initial finding of a current chronic disability.  Although the appellant may testify as to symptoms he perceives to be manifestations of disability, the question of whether a chronic disability is currently present is one which requires skill in diagnosis, and questions involving diagnostic skills must be made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As discussed above, the preponderance of the evidence is against a finding of current sleep disability.

In sum, without a medical diagnosis of current sleep disability, the claim must be denied.   Brammer v. Derwinski, 3 Vet.App. 223 (1992).


ORDER

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for lumbar spine disability.  Service connection for a sleep disability is not warranted.  The appeal is denied as to both issues.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


